JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-15-00265-CV

   SW SERVICE CENTER 1, L.P. AND SW SERVICE CENTER 2, L.P., Appellants

                                          V.

                HARRIS COUNTY APPRAISAL DISTRICT, Appellee

    Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2011-56200).

      After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellants, SW Service Center 1, L.P. and SW Service Center 2, L.P. Accordingly,
the Court dismisses the appeal.

      The Court orders that costs be taxed against appellants.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 16, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y